Citation Nr: 0102903	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-13 993A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a disorder of the 
thoracic and lumbosacral segments of the spine.

3.  Entitlement to service connection for a skin disorder, 
including due to an undiagnosed illness related to service in 
the Persian Gulf War.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the Army National Guard 
during the Persian Gulf War (PGW), from January 1991 to July 
1991.  He also had prior service from October 1979 to April 
1980.

In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied the 
veteran's claims for service connection for disorders of the 
right knee, thoracic and lumbosacral segments of the spine, 
and skin.  He appealed to the Board of Veterans' Appeals 
(Board).  And during the pendency of his appeal, he testified 
at a hearing at the RO in January 1999.


REMAND

According to the July 2000 supplemental statement of the case 
(SSOC), the RO denied the claim for the disability involving 
the thoracic and lumbosacral segments of the spine as not 
well grounded because there was no medical nexus evidence of 
record linking the current impairment in this area of the 
veteran's body to his service in the military.  And that 
included any impairment due to lifting heavy military 
equipment and supplies (ammunition, guns, food, etc.) that he 
alleges he had to do during the Persian Gulf War-
particularly while transporting, loading and unloading those 
items by hand, which often involved carrying them up and down 
as many as five flights of stairs.  The only evidence of 
record concerning the etiology of the thoracic and 
lumbosacral disability was several lay statements from some 
of the veteran's fellow servicemen and another statement from 
his wife, but none of those statements were sufficient to 
address the dispositive issue of medical causation.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The RO also 
denied the veteran's other claims for essentially the same 
reason-due to the absence of any medical nexus evidence 
linking his current right knee and skin disorders to service.  
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

But since the RO issued that SSOC, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
VAOPGCPREC 11-2000 (November 27, 2000); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  This is especially 
necessary in this particular appeal because none of the 
veteran's service medical records (SMRs) are available for 
consideration, and the RO has indicated that all attempts to 
obtain his SMRs have been unsuccessful.  See an April 1997 
statement from a records correspondent at the RO.  
In O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the 
Court held that, where, as here, the SMRs are missing, VA's 
obligation to explain its findings and conclusions 
[38 U.S.C.A. § 7104(d)(1)] and to consider carefully the 
benefit-of-the-doubt rule [38 U.S.C.A. § 5107(b)] is 
"heightened."  See also Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  Therefore, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The Board further notes that, in an October 1996 statement, 
the veteran requested that the RO obtain medical evidence 
from the Fondo del Seguro del Estado State Insurance Fund as 
support for his claims.  And the RO subsequently requested 
that evidence later in October 1996, and apprised the veteran 
of this, but the RO never received a response.  However, it 
appears that the RO may have requested the evidence using an 
incorrect address, as the form (VA Form 21-4142) the veteran 
completed authorizing the release of those records list an 
address that is slightly different from the address on the 
letter that the RO actually sent to that facility.  
Consequently, after verifying the correct address, the RO 
should make another attempt to obtain those records since 
they are potentially relevant to the appeal.  See, e.g., Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  In fact, the 
veteran also mentioned the relevancy of those records while 
undergoing one of his VA medical evaluations in November 
1996, indicating that he went to the Puerto Rico State 
Insurance Fund after falling at his civilian job and injuring 
his right knee.  He went on to note however that, while 
there, he underwent a diagnostic magnetic resonance imaging 
(MRI) study of his right knee and was told that he had an 
"old right knee fracture."  Therefore, since the VA 
physician who examined the veteran in November 1996 diagnosed 
osteochondromas of the right knee after reviewing the results 
of X-rays in December 1996, the RO should make every effort 
possible to obtain the records from the Puerto Rico State 
Insurance Fund to assist in determining whether any of the 
current disability referable to the right knee is a residual 
of the veteran's service in the military, as opposed to other 
unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998).


Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  But in 
particular, the RO should ensure that it 
attempted to contact the Fondo del Seguro 
del Estado Puerto Rico State Insurance 
Fund at the correct address listed by the 
veteran on his October 1996 VA Form 21-
4142 (Authorization for Release of 
Information).  And if not, the RO should 
obtain the correct address and again 
request those records.  The RO also should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided another 
SSOC containing notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


